Pee Curiam,
Aided by tlie able argument of the learned counsel for appellants, we have examined this record, with special reference to the several assignments of error, and have reached the conclusion that there is nothing in either of them that would justify a reversal of the judgment. The case hinged on the alleged agreement referred to in that part of the learned judge’s charge, recited in the second specification, wherein he says: “ This presents a very important question of fact to be decided by the jury. If is alleged by the plaintiff that there was an agreement between him and the defendant that, in case Harris did not pay the rent, the defendant would not take plaintiff’s goods in satisfaction of the rent. The defendant denies that such an agreement was made, and, upon the one side and the other, certain circumstances have been called to your attention, tending to corroborate the respective parties in their allegations upon this subject. You are to decide the question,—was that agreement made or was it not?”
The submission of this question was warranted by the evidence, and the verdict for plaintiff necessarily implies that the fact was found by the jury against the defendant. The second and other specifications involving substantially the same question are not sustained.
It follows that there was no error in submitting the question of damages to the jury; nor is there any error in the instructions as to the measure of damages.
In the circumstances, there was no error in admitting in evidence the testimony of Mrs. Perrin, given at the previous trial.
Neither of the specifications of error is sustained.
Judgment affirmed.